DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 10/07/2020.  
Claims 1-19 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0042059, filed on 10/07/2020.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 10/07/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 10/07/2020 are acceptable for examination purposes.
Claim Objections
Claims 2, 4, 6, 11, 13 and 15 recites “…if…” limitations. Please replace “…if…” to “…when…” in order to consider limitation as non-optional.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jafarian et al., (US 20160204912 A1, herein after Jafarian) in view of Azizi et al., .
Claims 1, 10 and 19,
	Jafarian discloses a method of transmitting a wake-up packet in a wireless local area network (LAN) system, (low power wake-up signals and operations for WLAN…devices enable wireless communication, ¶ [0003]) the method comprising: generating, by a transmitting device, the wake-up packet based on an on-off keying (OOK) scheme (generating a plurality of wake up seuences and means for transmitting the generated wake up sequences. Each of wake up sequences includes at least one wake up message, ¶ [0014]. Fig. 10, ¶ [0138] Each sequence includes wake up signal.  Fig. 10 Wake up signal based on OOK scheme. the wake-up signal is a physical layer preamble or an On-Off key (OOK) modulated sequence ¶ [0141]. Fig. 12 generate wake up sequences); and transmitting, by the transmitting device, the wake-up packet to a receiving device (Fig. 12 transmitting the generated wake up sequences. ¶ [0145-0146]) through an 80MHz channel, wherein the 80MHz channel  (¶ [0102] sending wireless signals using a variety of different bandwidths in different frequency ranges…using bandwidths such as 20, 40, 80 MHz) comprises first to fourth sub-channels, wherein, (¶ [0102] sending wireless signals using a variety of different frequency/bandwidth ranges (interpreted as sub channels of 80 Mhz)).
	Jafarian does not disclose when some sub-channels among the first to fourth sub-channels are busy or when the some sub-channels do not have pending wake-up packet for the receiving device, the some sub-channels are punctured, wherein the wake-up 
	Azizi discloses wherein each the first to fourth sub-channels is a 20MHz channel (Fig. 1J shows 80 MHz has 4 sub-channels each having 20 Mhz (interpreted as first to fourth sub channels).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jafarian by using the features, as taught by Azizi in order to efficiently reduce power consumption, ¶ [0028].
	Sun discloses when some sub-channels among the first to fourth sub-channels are busy or when the some sub-channels do not have pending wake-up packet for the receiving device, the some sub-channels are punctured, (a portion of a signal field is punctured from a data unit when a certain sub-channel of the WLAN 10 is busy, (interpreted as some sub channel are busy or puncture), ¶ [0065]) wherein the wake-up packet is transmitted through the remaining sub-channels among the first to fourth sub-channels, (the AP 14 transmits data to one or more client stations 25 using resource units in other one(s) of the sub-channels (interpreted as remaining sub-channels) of the WLAN 10, ¶ [0065]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jafarian and Azizi by using the features, as taught by Sun in order to efficiently improve data throughput, ¶ [0010].
Claim 10 encompass limitations that are similar to limitations of claim 1, except a memory, transceiver, and a processor coupled to memory and transceiver. Jafarian discloses in 
Claim 19 encompass limitations that are similar to limitations of claim 1, Jafarian further discloses “receiving by a receiving device, the wake up packet generated based on OOK scheme (transmitting the generated wake up sequences, fig. 12. generating a plurality of wake up seuences and means for transmitting the generated wake up sequences. Each of wake up sequences includes at least one wake up message, ¶ [0014]. Fig. 10, ¶ [0138] Each sequence includes wake up signal.  Fig. 10 Wake up signal based on OOK scheme. the wake-up signal is a physical layer preamble or an On-Off key (OOK) modulated sequence ¶ [0141]. ¶ [0145] the STA 106 with an asleep transceiver may receive and decode data after receiving the wake-up signal); decoding, by the receiving device, the wake up packet for a band supported by the receiving device (the STA 106 with an asleep transceiver may receive and decode data after receiving the wake-up signal ¶ [0145]). Thus, it is rejected with the same rationale applied against claim 1 above.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jafarian in view of Azizi, Sun and Park et al., (US 20180092127 A1, herein after Park).  

Claims 8 and 17,
	Jafarian, Azizi and Sun do not disclose wherein channel access for the first to fourth sub-channels is performed during a PIFS (PCF (Point Coordination Function) 
	Park discloses wherein channel access for the first to fourth sub-channels is performed during a PIFS(PCF(Point Coordination Function) Interframe Space) duration immediately before a transmission opportunity (TXOP) starts, (Transmit a punctured HE MU PPDU with TXVECTOR parameter CH_BANDWIDTH equal to the second state if the primary channel, the secondary 20 MHz channel, and one of the two 20 MHz sub-channels in secondary 40 MHz were idle during an interval of PIFS immediately preceding the start of the TXOP, ¶ [0130])and wherein the wake-up packet is transmitted during the TXOP (transmitting a physical layer protocol data unit (PPDU) in a transmission opportunity (TXOP) ¶ [0006]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jafarian, Azizi  and Sun by using the features, as taught by Park in order to efficiently improve performance and throughput, ¶ [0004].
Claim 17 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jafarian in view of Azizi, Sun, Park and Park et al., (US 20140112246 A1, herein after Park246’).

Claims 9 and 18,

	Park246’ discloses if the first to fourth sub-channels are idle as a result of performing the channel access, determining, by the transmitting device, whether the pending wake-up packet exists in the first to fourth sub-channels (During the sounding period 1164, the AP may sense each sub-channel (C1, C2, C3, and C4) a short interframe space (SIFS) before the scheduled time for transmission of the sounding packet. the sub-channels (C1, C2, and C4) are idle. The STAs may receive the sounding packets 1116 during the sounding period 1114 and each STA (STA1, STA2, through STAn) may choose any one of the sub-channels C1, C2, and C4 on which the STA receives a sounding packet 1116, ¶ [0042]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jafarian, Azizi, Sun and Park by using the features, as taught by Park246’ in order to efficiently improve communication performance, ¶ [0020].
Claim 18 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.

Allowable Subject Matter
Claims 2-7 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merlin et al., (US 20140120962 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473